DETAILED ACTION
This is responsive to the amendment filed 18 August 2022.
Claims 1-14 and 16-20 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The amendment filed 18 August 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendments replacing old equations with new equations are not supported by the original specification. Applicant’s effort to find support in the specification for the new equations do not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims have been amended to include equations that were not disclosed in the original specification. Applicant’s effort to find support in the specification for the corrections do not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 14-15, claim 1 recites the limitation “wherein adaptive excitation is switched off for the unvoiced frame”. The limitation will be interpreted as ‘wherein [[the]] adaptive excitation is switched off for the unvoiced frame’ because there is insufficient antecedent basis for “adaptive excitation” in the claim. Note that “adaptive excitation signal for the voice signal frame” does not provide antecedent basis for the claimed adaptive excitation.
Claims 12 and 16-19 recite similar limitations and are likewise rejected.
The remaining claims are rejected for depending upon a rejected claim without overcoming the deficiencies of their respective parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 12, 13, and 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US PGPub 2005/0010402) in view of Peng et al. (USPN 6,415,252).
Claim 1:
Sung discloses an encoder for encoding an audio signal, the encoder comprising: 
an analyzer configured for deriving prediction coefficients (“obtain the linear prediction coefficient”, [0023]) and a residual signal from an unvoiced frame of the audio signal (“a difference between the generated adaptive codebook contribution signal and the speech signal output from the perceptual weighing filter 103”, [0027], see also [0026] for disclosure of voiced and unvoiced sounds); 
a gain parameter calculator configured for calculating a first gain parameter information for defining a first excitation signal related to a deterministic codebook (“the first fixed codebook gain value is calculated using the first fixed codebook index”, [0028]) and for calculating a second gain parameter information for defining a second excitation signal related to a noise-like signal for the unvoiced frame (“The second fixed codebook gain value is calculated using the second fixed codebook index”, [0029], see also “the second fixed codebook may be composed of an algebraic codebook and a random codebook depending on fricative sound and affricate or voiced and unvoiced sound”, [0030]. Note that the random (noise-like) codebook is used for unvoiced sound); and 
a bitstream former configured for forming an output signal based on an information related to a voiced signal frame, the first gain parameter information and the second gain parameter information (“The parameter multiplexer 110 quantizes and multiplexes the linear prediction coefficient, the speech characteristic information, the adaptive codebook pitch delay value, the adaptive codebook pitch gain value, the first fixed codebook index, the first fixed codebook gain value, the first fixed codebook index, the first fixed codebook gain value, the second fixed codebook index, and the second fixed codebook gain value”, [0030], see also [0026] for disclosure of voiced and unvoiced sounds). 
Sung does not explicitly disclose wherein the encoder comprises a signal generator for generating an adaptive excitation signal for the voiced signal frame wherein adaptive excitation is switched off for the unvoiced frame, and/or wherein the encoder provides for an unvoiced coding based on a CELP coding scheme that is modified for handling unvoiced frames; such that bits saved by switching off the adaptive excitation are reported to the deterministic codebook to code more pulses for a same bit-rate.
In a encoder system for similarly coding voiced signals using an adaptive codebook (ACP) and unvoiced frames using a fixed (stochastic) codebook (FCP), Peng discloses wherein the encoder comprises a signal generator for generating an adaptive excitation signal for a voiced signal frame wherein adaptive excitation is switched off for an unvoiced frame (“By allowing the voiced/unvoiced decision to disable ACB 214”, col. 5, lines 38-45, see also “Since ACB 104 is used primarily to model the long term (or periodic) component of a speech signal (with period .tau.), an unvoiced classification may essentially disable ACB 104, and allow reallocation of the respective bits to refine the accuracy of FCB 102 excitation”, col. 2, line 66 to col. 3, line 5), and/or wherein the encoder provides for an unvoiced coding based on a CELP coding scheme that is modified for handling unvoiced frames; such that bits saved by switching off the adaptive excitation are reported to the deterministic codebook (FCB) to code more pulses for a same bit-rate (“By allowing the voiced/unvoiced decision to disable ACB 214, and modifying the bit allocation, the number of bits per subframe for the FCB index can be increased from 10 bits to 16 bits”, col. 5, lines 38-45).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of generating an adaptive excitation signal for Sung’s voiced signal frame wherein adaptive excitation is switched off for the unvoiced frame because adaptive codebook models the periodic component of a speech signal (i.e. voiced part) and unvoiced speech is generally not periodic (see Peng, col. 2, line 66 to col. 3, line 5).
Claim 2:
Sung in view of Peng discloses the encoder according to claim 1, wherein the gain parameter calculator is configured for calculating a first gain parameter (Sung, [0028]) and a second gain parameter (Sung, [0029]) and wherein the bitstream former is configured for forming the output signal based on the first gain parameter and the second gain parameter; or wherein the gain parameter calculator comprises a quantizer configured for quantizing the first gain parameter for acquiring a first quantized gain parameter and for quantizing the second gain parameter for acquiring a second quantized gain parameter and wherein the bitstream former is configured for forming the output signal based on the first quantized gain parameter and the second quantized gain parameter (Sung, [0031]). 
Claim 12:
Sung discloses a decoder for decoding a received audio signal comprising an information related to prediction coefficients, the decoder comprising: 
a first signal generator configured for generating a first excitation signal from a deterministic codebook for a portion of a synthesized signal (“The first fixed code vector generator 204 obtains a first fixed code vector corresponding to the first fixed codebook index and the first fixed codebook gain value”, [0035]); 
a second signal generator configured for generating a second excitation signal from a noise-like signal for the portion of the synthesized signal (“the second fixed code vector generator 205 retrieves the second fixed codebook and generates a second fixed code vector corresponding to the second fixed codebook index and the second fixed codebook gain value”, [0036]); 
a combiner configured for combining the first excitation signal and the second excitation signal for generating a combined excitation signal for the portion of the synthesized signal (“The adder 206 adds the adaptive code vector and the first and second fixed code vectors”, [0037]); and 
a synthesizer configured for synthesizing the portion of the synthesized signal from the combined excitation signal and the prediction coefficients (“The excitation signal generated by the adder 206 is filter processed by the linear prediction synthesis filter 207 and the post-processing filter 208 and is output as a synthesis signal”, [0037]). 
Sung does not explicitly disclose wherein the encoder comprises a signal generator for generating an adaptive excitation signal for the voiced signal frame wherein adaptive excitation is switched off for the unvoiced frame, and/or wherein, when compared to a CELP coding scheme, the deterministic codebook is configured to code more pulses with a same bit rate for an unvoiced frame when compared to a voiced frame.
In a decoder system for similarly decoding voiced signals using an adaptive codebook (ACP) and unvoiced frames using a fixed (stochastic) codebook (FCP), Peng discloses wherein the encoder comprises a signal generator for generating an adaptive excitation signal for a voiced signal frame wherein adaptive excitation is switched off for an unvoiced frame (“Since ACB 104 is used primarily to model the long term (or periodic) component of a speech signal (with period .tau.), an unvoiced classification may essentially disable ACB 104, and allow reallocation of the respective bits to refine the accuracy of FCB 102 excitation”, col. 2, line 66 to col. 3, line 5), and/or wherein the encoder provides for an unvoiced coding based on a CELP coding scheme that is modified for handling unvoiced frames; such that bits saved by switching off the adaptive excitation are reported to the deterministic codebook (FCB) to code more pulses for a same bit-rate (“Since ACB 104 is used primarily to model the long term (or periodic) component of a speech signal (with period .tau.), an unvoiced classification may essentially disable ACB 104, and allow reallocation of the respective bits to refine the accuracy of FCB 102 excitation”, col. 2, line 66 to col. 3, line 5, see also “when voiced/unvoiced signal (V/UV) represents an unvoiced signal, switch 704 is set to the opposite position, disabling output from the adaptive codebook 104 and routing the output from the fixed codebook 102 through dispersion matrix 304”, col. 8, lines 47-59).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of generating an adaptive excitation signal for Sung’s voiced signal frame wherein adaptive excitation is switched off for the unvoiced frame because adaptive codebook models the periodic component of a speech signal (i.e. voiced part) and unvoiced speech is generally not periodic (see Peng, col. 2, line 66 to col. 3, line 5).
Claim 13:
Sung in view of Peng discloses the decoder according to claim 12, wherein the received audio signal comprises an information related to a first gain parameter and to a second gain parameter, wherein the decoder further comprises: a first amplifier configured for amplifying the first excitation signal or a signal derived thereof by applying the first gain parameter to acquire a first amplified excitation signal (Sung, [0036]); a second amplifier configured for amplifying the second excitation signal or a signal derived by applying the second gain parameter to acquire a second amplified excitation signal (Sung, [0037]). 
Claim 16:
 Sung discloses a method for encoding an audio signal, the method comprising: 
deriving prediction coefficients (“obtain the linear prediction coefficient”, [0023])  and a residual signal from an unvoiced frame of the audio signal (“a difference between the generated adaptive codebook contribution signal and the speech signal output from the perceptual weighing filter 103”, [0027], see also [0026] for disclosure of voiced and unvoiced sounds); 
calculating a first gain parameter information for defining a first excitation signal related to a deterministic codebook (“the first fixed codebook gain value is calculated using the first fixed codebook index”, [0028]) and for calculating a second gain parameter information for defining a second excitation signal related to a noise-like signal for the unvoiced frame (“The second fixed codebook gain value is calculated using the second fixed codebook index”, [0029], see also “the second fixed codebook may be composed of an algebraic codebook and a random codebook depending on fricative sound and affricate or voiced and unvoiced sound”, [0030]. Note that the random (noise-like) codebook is used for unvoiced sound); and 
forming an output signal based on an information related to a voiced signal frame, the first gain parameter information and the second gain parameter information (“The parameter multiplexer 110 quantizes and multiplexes the linear prediction coefficient, the speech characteristic information, the adaptive codebook pitch delay value, the adaptive codebook pitch gain value, the first fixed codebook index, the first fixed codebook gain value, the first fixed codebook index, the first fixed codebook gain value, the second fixed codebook index, and the second fixed codebook gain value”, [0030], see also [0026] for disclosure of voiced and unvoiced sounds). 
Sung does not explicitly disclose wherein the encoder comprises a signal generator for generating an adaptive excitation signal for the voiced signal frame wherein adaptive excitation is switched off for the unvoiced frame, and/or wherein, when compared to a CELP coding scheme, the deterministic codebook is configured to code more pulses with a same bit rate for an unvoiced frame when compared to a voiced frame.
In a encoder system for similarly coding voiced signals using an adaptive codebook (ACP) and unvoiced frames using a fixed (stochastic) codebook (FCP), Peng discloses wherein the encoder comprises a signal generator for generating an adaptive excitation signal for a voiced signal frame wherein adaptive excitation is switched off for an unvoiced frame (“By allowing the voiced/unvoiced decision to disable ACB 214”, col. 5, lines 38-45, see also “Since ACB 104 is used primarily to model the long term (or periodic) component of a speech signal (with period .tau.), an unvoiced classification may essentially disable ACB 104, and allow reallocation of the respective bits to refine the accuracy of FCB 102 excitation”, col. 2, line 66 to col. 3, line 5), and/or wherein the encoder provides for an unvoiced coding based on a CELP coding scheme that is modified for handling unvoiced frames; such that bits saved by switching off the adaptive excitation are reported to the deterministic codebook (FCB) to code more pulses for a same bit-rate (“By allowing the voiced/unvoiced decision to disable ACB 214, and modifying the bit allocation, the number of bits per subframe for the FCB index can be increased from 10 bits to 16 bits”, col. 5, lines 38-45).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of generating an adaptive excitation signal for Sung’s voiced signal frame wherein adaptive excitation is switched off for the unvoiced frame because adaptive codebook models the periodic component of a speech signal (i.e. voiced part) and unvoiced speech is generally not periodic (see Peng, col. 2, line 66 to col. 3, line 5).
Claim 17:
Sung discloses a method for decoding a received audio signal comprising an information related to prediction coefficients, the decoder comprising: 
generating a first excitation signal from a deterministic codebook for a portion of a synthesized signal (“The first fixed code vector generator 204 obtains a first fixed code vector corresponding to the first fixed codebook index and the first fixed codebook gain value”, [0035]); 
generating a second excitation signal from a noise-like signal for the portion of the synthesized signal (“the second fixed code vector generator 205 retrieves the second fixed codebook and generates a second fixed code vector corresponding to the second fixed codebook index and the second fixed codebook gain value”, [0036]); 
combining the first excitation signal and the second excitation signal for generating a combined excitation signal for the portion of the synthesized signal (“The adder 206 adds the adaptive code vector and the first and second fixed code vectors”, [0037]); and 
synthesizing the portion of the synthesized signal from the combined excitation signal and the prediction coefficients (“The excitation signal generated by the adder 206 is filter processed by the linear prediction synthesis filter 207 and the post-processing filter 208 and is output as a synthesis signal”, [0037]). 
Sung does not explicitly disclose wherein the encoder comprises a signal generator for generating an adaptive excitation signal for the voiced signal frame wherein adaptive excitation is switched off for the unvoiced frame, and/or wherein, when compared to a CELP coding scheme, the deterministic codebook is configured to code more pulses with a same bit rate for an unvoiced frame when compared to a voiced frame.
In a decoder system for similarly decoding voiced signals using an adaptive codebook (ACP) and unvoiced frames using a fixed (stochastic) codebook (FCP), Peng discloses wherein the encoder comprises a signal generator for generating an adaptive excitation signal for a voiced signal frame wherein adaptive excitation is switched off for an unvoiced frame (“Since ACB 104 is used primarily to model the long term (or periodic) component of a speech signal (with period .tau.), an unvoiced classification may essentially disable ACB 104, and allow reallocation of the respective bits to refine the accuracy of FCB 102 excitation”, col. 2, line 66 to col. 3, line 5), and/or wherein the encoder provides for an unvoiced coding based on a CELP coding scheme that is modified for handling unvoiced frames; such that bits saved by switching off the adaptive excitation are reported to the deterministic codebook (FCB) to code more pulses for a same bit-rate (“Since ACB 104 is used primarily to model the long term (or periodic) component of a speech signal (with period .tau.), an unvoiced classification may essentially disable ACB 104, and allow reallocation of the respective bits to refine the accuracy of FCB 102 excitation”, col. 2, line 66 to col. 3, line 5, see also “when voiced/unvoiced signal (V/UV) represents an unvoiced signal, switch 704 is set to the opposite position, disabling output from the adaptive codebook 104 and routing the output from the fixed codebook 102 through dispersion matrix 304”, col. 8, lines 47-59).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of generating an adaptive excitation signal for Sung’s voiced signal frame wherein adaptive excitation is switched off for the unvoiced frame because adaptive codebook models the periodic component of a speech signal (i.e. voiced part) and unvoiced speech is generally not periodic (see Peng, col. 2, line 66 to col. 3, line 5).
Claim 18:
Sung in view of Peng discloses a non-transitory digital storage medium having stored thereon a computer program for executing a method for encoding an audio signal (Sung, [0043]), the method comprising the steps of claim 16 as shown above. 
Claim 19:
Sung in view of Peng discloses a non-transitory digital storage medium having stored thereon a computer program for executing a method (Sung, [0043]) for decoding a received audio signal comprising an information related to prediction coefficients, the method comprising the steps of claim 17 as shown above. 
Claim 20:
Sung in view of Peng discloses the encoder according to claim 1, wherein the encoder provides for an unvoiced coding based on a CELP coding scheme that is modified for handling unvoiced frames such that bits saved by switching off the adaptive excitation are reported to the deterministic codebook (FCB) to code more pulses for a same bit-rate (“By allowing the voiced/unvoiced decision to disable ACB 214, and modifying the bit allocation, the number of bits per subframe for the FCB index can be increased from 10 bits to 16 bits”, col. 5, lines 38-45).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US PGPub 2005/0010402) in view of Peng et al. (USPN 6,415,252) and Grabb et al. (USPN 6,067,511).
Claim 3:
Sung in view of Peng discloses the encoder according to claim 1, but does not explicitly disclose a formant information calculator configured for calculating a speech related spectral shaping information from the prediction coefficients and wherein the gain parameter calculator is configured to calculate the first gain parameter information and the second gain parameter information based on the speech related spectral shaping information. 
In a similar speech encoder, Grabb discloses a formant information calculator configured for calculating a speech related spectral shaping information from the prediction coefficients (“The main function of LPC analyzer 31 and LPC to LSF converter 32 is to determine the gross spectral shape of speech input signal 1 and to represent that spectral shape as quantized digital bits comprising LSF index signal 2”, col. 8, lines 9-23) and wherein a gain parameter calculator is configured to calculate gain parameter information based on the speech related spectral shaping information (“Gain compensator 42 also receives the quantized LSF values generated by LSF quantizer 34”, col. 11, lines 58-67). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have combined the references to yield the predictable result of calculating Sung’s gains using Grabb’s well-known standard.
Claim 7:
Sung in view of Peng discloses the encoder according to claim 1, further comprising a decider configured for determining if the residual signal was determined from an unvoiced signal audio frame ([0029], see also [0026]). 
However, Sung does not explicitly disclose a formant information calculator configured for calculating at least a first a speech related spectral shaping information from the prediction coefficients.
In a similar speech encoder, Grabb discloses a formant information calculator configured for calculating at least a first speech related spectral shaping information from the prediction coefficients (“The main function of LPC analyzer 31 and LPC to LSF converter 32 is to determine the gross spectral shape of speech input signal 1 and to represent that spectral shape as quantized digital bits comprising LSF index signal 2”, col. 8, lines 9-23). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have combined the references to yield the predictable result of calculating spectral shaping information from Sung’s prediction coefficients using Grabb’s well-known standard.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US PGPub 2005/0010402) in view of Peng et al. (USPN 6,415,252) and Maeda (USPN 6,003,001).
Claim 4:
Sung in view of Peng discloses the encoder according to claim 1, wherein the gain parameter calculator comprises: a first amplifier configured for amplifying a first excitation signal by applying the first gain parameter gc to acquire a first amplified excitation signal ([0039]); and a second amplifier configured for amplifying the second excitation signal by applying the second gain parameter to acquire a second amplified excitation signal ([0042]) ; wherein the bitstream former is configured for forming the output signal based on an information related to the first gain parameter and the second gain parameter ([0030]). 
However, Sung does not explicitly disclose a combiner configured for combining the first amplified excitation signal and the second amplified excitation signal to acquire a combined excitation signal; a controller configured for filtering the combined excitation signal with a synthesis filter to acquire a synthesized signal, for comparing the synthesized signal and the audio signal frame to acquire a comparison result, to adapt the first gain parameter or the second gain parameter based on the comparison result. 
In a similar speech encoding system, Maeda discloses combining a first amplified excitation signal and a second amplified excitation signal to acquire a combined excitation signal; a controller configured for filtering the combined excitation signal with a synthesis filter to acquire a synthesized signal, for comparing the synthesized signal and an audio signal frame to acquire a comparison result, to adapt the first gain parameter or the second gain parameter based on the comparison result (“An output of the changeover selecting switch 26 is multiplied by a coefficient multiplier 29 with a coefficient go before being fed to an adder 30 … An addition output of the adder 37 is sent to a coefficient multiplier 38 where it is multiplied by a coefficient g1 before being supplied to the adder 30. An output of the adder 30 is sent to the linear prediction synthesis filter 15. The perceptually weighted waveform distortion minimizing circuit 17 controls … the coefficients g0, g1 of the coefficient multipliers 29, 38”, col. 3, lines 42-65). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of combining Sung’s amplified excitation signals as disclosed in Maeda “for minimizing the error between the synthesis output of the linear prediction synthesis filter 15 and the speech from the low sound volume suppressing circuit 13” (see Maeda col. 3, lines 57-65).

Claims 5 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US PGPub 2005/0010402) in view of Peng et al. (USPN 6,415,252) and Admitted Prior Art.
Claim 5:
Sung in view of Peng discloses the encoder according to claim 1, but does not explicitly disclose wherein the gain parameter controller further comprises at least one shaper configured for spectrally shaping the first excitation signal or a signal derived thereof or the second excitation signal or a signal derived thereof based on a spectral shaping information. 
Admitted Prior Art discloses at least one shaper configured for spectrally shaping a first excitation signal or a signal derived thereof or a second excitation signal or a signal derived thereof based on a spectral shaping information (Applicant’s specification, page 2, line 23 to page 3, line 5). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of spectrally shaping Sung’s excitation signals in order to mitigate coding artifacts at low bitrates (see Applicant’s specification, page 2, line 23 to page 3, line 5).
Claim 14:
Sung in view of Peng discloses the decoder according to claim 12, but does not explicitly disclose a formant information calculator configured for calculating a first spectral shaping information and a second spectral shaping information from the prediction coefficients; a first shaper for spectrally shaping a spectrum of the first excitation signal or a signal derived thereof using the first spectral shaping information; and a second shaper for spectrally shaping a spectrum of the second excitation signal or a signal derived thereof using the second shaping information.
Admitted Prior art discloses a formant information calculator configured for calculating a first spectral shaping information and a second spectral shaping information from the prediction coefficients; a first shaper for spectrally shaping a spectrum of the first excitation signal or a signal derived thereof using the first spectral shaping information; and a second shaper for spectrally shaping a spectrum of the second excitation signal or a signal derived thereof using the second shaping information (see Applicant’s specification, page 2, line 23 to page 3, line 5).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of spectrally shaping Sung’s excitation signals in order to mitigate coding artifacts at low bitrates (see Applicant’s specification, page 2, line 23 to page 3, line 5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US PGPub 2005/0010402) in view of Peng et al. (USPN 6,415,252) and Wang (USPN 5,528,727).
Claim 6:
Sung in view of Peng discloses the encoder according to claim 1, wherein the encoder is configured for encoding the audio signal framewise in a sequence of frames ([0026]).
However, Sung does not explicitly disclose wherein the gain parameter calculator is configured for determining the first gain parameter and the second gain parameter for each of a plurality of subframes of a processed frame and wherein the gain parameter controller is configured for determining an average energy value associated to the processed frame. 
In a similar speech encoding system, Wang discloses determining gain parameters for each of a plurality of subframes of a processed frame and determining an average energy value associated to the processed frame (col. 6, lines 18-37). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of determining Sung’s frame gain parameters based on subframes of frames in order to process manageable amount of data at a time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657